Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

3.	Claims 1-21 are pending in the application. Claims 1-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.

4.	Claims 8-21 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 05/13/2021.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 8-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia-blanco et al. (WO 2011/093927, published on August 4, 2011, IDS) in view of Scatena et al. (Biochimica et Biophysica Acta, 2013, 1835: 129–143, available online 7 December 2012, IDS) and further in view of Chen et al. (WO 2005/043121, published on 12 May 2005, IDS).
	Claims 8-9, 11-14 and 16-19 are herein drawn to a kit for isolating or capturing a circulating tumor cell in a biological sample, the kit comprising: an antibody linked to a magnetic particle, wherein the antibody binds specifically to at least one epithelial-mesenchymal transition (EMT) biomarker; and a detectably labelled anti-β-catenin antibody and a detectably labelled anti-CD31 antibody.
Garcia-blanco et al. teach a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker and instructions for use; see entire document, e.g. abstract, [0009], claims 7-9. Garcia-blanco et al. teach the antibody is associated a magnetic bead; see [0046], claim 8. Garcia-blanco et al. teach detectable molecules are used for the detection of one or more EMT biomarker, wherein the detectable molecules includes fluorophores, enzyme, radionuclides, nuclear stains (e.g., DAPI); see [0045], claim 8.
For claim 9, Garcia-blanco et al. teach the EMT biomarker includes vimentin, N-cadherin, O-cadherin (also known as OB-cadherin), E-cadherin, FGFR2 splice variant isoforms, or CD133; see [0041], page 52, claims 3 and 9.
111In, 1251; see [0045].
For claim 14, Garcia-blanco et al. teach horseradish peroxidase label; see Example 1, [0065].
For claim 16, Garcia-blanco et al. teach the fluorescent label includes fluorescein; see [0045].
For claim 17, Garcia-blanco et al. teach a detectably labelled antibody is anti-CD45 antibody; see Example 1.
Garcia-blanco et al. do not teach β-catenin and CD31as biomarkers for CTCs.
However, these deficiencies are remedied by Scatena et al. and Chen et al.
	Scatena et al. teach β-catenin as a valuable biomarker for CTCs; see entire document, e.g. first paragraph of right col. on page 133, pages 138-139.
Chen et al. teach isolated CTCs will be tested for a negative identification by CD45 or CD31 using anti-CD45 antibody or anti-CD31 antibody; see entire document, e.g. [00028], [00092], [00115].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody. One would have been motivated to do so because Garcia-blanco et al. teach a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker and instructions for use; Scatena et al. teach β-catenin as a valuable biomarker for CTCs; Chen et al. teach isolated CTCs will be tested for a negative identification by CD45 or CD31 using anti-CD45 antibody or anti-CD31 antibody. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have a kit for detecting a circulating tumor cell (CTC) in a biological sample, the kit comprising an antibody to at least one EMT biomarker, and confirming the circulating tumor cell using β-catenin detection and anti-CD31 antibody, because β-catenin as a valuable biomarker for CTCs as taught by Scatena et al., and CD31 as cell marker in CTC detection as taught by Chen et al.

9.	Claims 8, 10, 15, 18 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia-blanco et al. (WO 2011/093927, published on August 4, 2011, IDS) in view of Scatena et al. (Biochimica et Biophysica Acta, 2013, 1835: 129–143, available online 7 December 2012, IDS) and Chen et al. (WO 2005/043121, published on 12 May 2005, IDS) as applied to claims 8-9, 11-14 and 16-19 above, and further in view of Harvey et al. (US 20080261829, published on October 23, 2008).
	Claims 10, 15 and 20 are herein drawn to the kit of claim 8, wherein the at least one staining reagent comprises allophycocyanin-labelled anti-CD45 antibody, wherein the chemiluminescent label is luminol or isoluminol.
	Claim 21 is herein drawn to the kit of claim 18, wherein the kit further comprises DAPI and an allophycocyanin-labelled anti-CD45 antibody, and wherein the detectably labelled anti-β-catenin antibody comprises a phycoerytherin-labelled anti-β-catenin antibody.	
The teachings of Garcia-blanco et al. in view of Scatena et al. and Chen et al. have been set forth in the above rejection of claims 8-9, 11-14 and 16-19 under pre-AIA  35 U.S.C. 103(a).
	Although Garcia-blanco et al. teach Alexa 647 labeled CD45 antibody (see [0060]), Garcia-blanco et al. do not teach allophycocyanin-labelled antibody and chemiluminescent label.
	However, these deficiencies are remedied by Harvey et al.
	Harvey et al. teach allophycocyanin-labelled antibodies (e.g. allophycocyanin-labelled anti-CD45 antibody); see entire document, e.g. [0246]. Harvey et al. teach chemiluminescent label, such as luminol or isoluminol; see [0136].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to modify the teachings of Garcia-blanco et al. by substituting Alexa 647 labeled CD45 antibody of Garcia-blanco et al. for allophycocyanin-labelled anti-CD45 antibody of Harvey et al., and substituting detectable label of Garcia-blanco et al. for chemiluminescent label of Harvey et al., thereby arriving at the instant claimed invention, because simple substitution of the Alexa 647 labeled CD45 antibody of Garcia-blanco et al. for 
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the Alexa 647 labeled CD45 antibody of Garcia-blanco et al. for allophycocyanin-labelled anti-CD45 antibody of Harvey et al., and simple substitution detectable label of Garcia-blanco et al. for chemiluminescent label of Harvey et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642